department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-154609-12 date date internal_revenue_service number release date index number ------------------ ----------------------------- ----------------------------------------- in re ruling_request legend taxpayer taxpayer year year dear ---------------- ------------------ ---------------------- ------- ------- this letter responds to your personal representative’s letter of date and subsequent correspondence requesting rulings under sec_2642 and of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the facts and representations submitted are summarized as follows in year taxpayer and taxpayer each individually formed three irrevocable trusts for the benefit of their three children and each taxpayer made a gift to each of the six trusts all of the trusts have gst potential taxpayer and taxpayer retained a tax professional to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns reporting the gifts to the trusts taxpayer sec_1 and did not elect to treat the gifts made by each as made one-half by taxpayer and one-half by taxpayer as provided under sec_2513 on the form sec_709 the tax professional incorrectly reported the gifts to the trusts on part of schedule a as direct skips in addition on part of schedule c the tax professional incorrectly treated the portion of each gift equal to the gift_tax annual exclusion amount as nontaxable for gst tax purposes in year taxpayer and taxpayer retained a new tax professional who discovered the mistakes on the year form sec_709 shortly thereafter taxpayer died plr-154609-12 taxpayer and the executor of taxpayer 2’s estate represent that taxpayer and taxpayer each has available gst_exemption to allocate to the year gifts to the trusts taxpayer and the executor of taxpayer 2’s estate are requesting the following two rulings each taxpayer’s allocation of gst_exemption on their respective year form_709 substantially complied with the allocation rules under sec_2632 so that the allocation of gst_exemption reported on form_709 is deemed to be effective as of the date of the gift pursuant to sec_2642 each taxpayer is granted an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to timely allocate their respective gst_exemption to the gifts to each trust incorrectly treated as nontaxable for gst tax purposes law and analysis sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect at the time of the gifts provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is made the amount of gst_exemption allocated to it and if the allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c -- a the value of such property for purposes of subsection a shall be its value as finally determined for purposes of chapter within the plr-154609-12 meaning of sec_2001 and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that in the case of a direct_skip which is a nontaxable_gift the inclusion_ratio shall be zero sec_2642 provides that sec_2642 does not apply to any transfer to a_trust for the benefit of an individual unless -- a during the life of such individual no portion of the corpus or income of the trust may be distributed to or for the benefit of any person other than such individual and b if the trust does not terminate before the individual dies the assets of such trust will be includible in the gross_estate of such individual sec_2642 provides that the term nontaxable_gift means any transfer of property to the extent such transfer is not treated as a taxable gift by reason of -- a sec_2503 taking into account the application of sec_2513 or b sec_2503 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2642 provides that an allocation of gst_exemption under sec_2632 that demonstrates an intent to have the lowest possible inclusion_ratio with respect to a transfer or a_trust shall be deemed to be an allocation of so much of the transferor’s unused gst_exemption as produces the lowest possible inclusion_ratio in determining whether there has been substantial compliance all relevant circumstances shall be taken into account including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-154609-12 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the year form sec_709 for taxpayer and taxpayer contain sufficient information to constitute substantial compliance under sec_2642 accordingly taxpayer sec_1 and made a timely allocation of their gst_exemption to the gifts to each of their trusts we further conclude that the requirements of sec_301_9100-3 have been satisfied taxpayer and the executor of taxpayer 2’s estate are granted an extension of time of days from the date of this letter to allocate their respective gst_exemption to the year gifts to each trust the allocations will be effective as of the date of each gift and the fair_market_value of each gift as determined for federal gift_tax purposes will be used to determine the amount of gst_exemption to be allocated to each trust taxpayer and the executor of taxpayer 2’s estate should make the allocations on form sec_709 for year and file the form sec_709 with the internal_revenue_service center cincinnati ohio taxpayer and the executor of taxpayer 2’s estate should attach a copy of this letter to the form sec_709 these rulings are directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-154609-12 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow leslie h finlow senior technician reviewer branch passthroughs special industries enclosures copy for sec_6110 purposes cc
